Citation Nr: 9910389	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for right ear 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
This case was remanded by the Board in May 1997 for further 
development; it was returned to the Board in January 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's duodenal ulcer disability is productive of 
epigastric tenderness; the veteran is not shown to be anemic, 
to exhibit hematemesis or melena; the duodenal ulcer 
disability is not shown to be productive of weight loss or to 
be manifested by recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.

3.  Audiometric testing has not demonstrated and the veteran 
has not disputed that the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater in the right ear; that the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or that speech recognition scores are 
less than 94 percent.

4.  The veteran does not have active, suppurative otitis 
media in his right ear. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for a duodenal ulcer disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7305 (1998).

2.  The criteria for a compensable evaluation for right ear 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.385, 4.7, 4.87a, Diagnostic Code 
6200 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath  
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected duodenal ulcer and right ear 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998). 

I.  Duodenal ulcer disability

Briefly, as was noted in the Introduction, the veteran's 
service ended in November 1969.  Service connection for 
duodenal ulcer disability was granted in November 1970, 
evaluated as 10 percent disabling.  This evaluation was 
increased to 20 percent disabling in August 1979; the 20 
percent evaluation has remained in effect since that time.

Of record are VA treatment reports for November 1993 to 
October 1997 which disclose complaints of fatigue and 
document that the veteran requested medication for 
gastrointestinal symptoms.  The veteran's weight ranged from 
176 pounds to 178 pounds.  Pertinent diagnoses included 
chronic peptic ulcer disease, and generalized weakness of 
undetermined cause.  The report of an upper gastrointestinal 
series performed in October 1997 reveals that the veteran's 
duodenal bulb was markedly deformed, compatible with old 
healed ulceration; no particular spasticity was seen. 

On file is the report of a January 1995 VA examination of the 
veteran, at which time he complained of loss of appetite and 
reported experiencing up to four episodes of diarrhea each 
day; he denied the presence of blood in his stool.  He also 
reported experiencing heartburn, severe fatigue and some 
nausea and vomiting.  He indicated that he vomited at least 
twice per month, but denied hemoptysis.  The veteran 
indicated that he had epigastric pain and soreness, and that 
he experienced severe, daily, epigastric pain only partially 
alleviated by medications.  He denied any specific food 
dyscrasias and denied any relationship between his symptoms 
and meals or mealtimes; he did suggest a relationship to 
stress.  The veteran reported that he quit smoking several 
years prior to the examination, at which time his weight 
increased to 175 pounds.  However, he reported experiencing 
recent mild weight loss and indicated that his maximum weight 
for the past year was 180 pounds.  He denied a history of 
anemia.  Physical examination disclosed a soft and benign 
abdomen, with mild epigastric tenderness.  No rigidity, 
organomegaly, bruit or masses were identified.  The veteran 
was diagnosed with chronic duodenal ulcer disease.

Clinical notes from the Burton Creek Medical Clinic for 
February 1995 to November 1997 indicate that, following 
treatment for the flu in December 1995, the veteran 
complained of fatigue, nausea, vomiting, diarrhea, headaches 
and weight loss until March 1996; the veteran was diagnosed 
with gastroenteritis with flu syndrome.  The veteran again 
complained of fatigue in December 1996 and in March 1997 
reported the sudden onset of fever, chills, diffuse myalgias 
and arthralgias, vomiting and diarrhea; he was diagnosed with 
gastroenteritis.  The records indicate that the veteran 
denied any hematemesis or melena and physical examination 
disclosed no guarding or rebound of the abdomen.  The 
veteran's weight ranged from 165 to 184 pounds; the veteran 
weighed 169 pounds in September 1997.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1995, at which time he testified that he 
would occasionally vomit after eating and averred that he had 
a dumping syndrome.  In this regard he reported that he must 
defecate almost immediately after eating twice per day on 
average, although on days that his ulcer was symptomatic he 
would defecate up to six times.  He indicated that he 
experienced diarrhea which was unresponsive to medication.  
He testified that he experienced extreme stomach cramps and 
pain and averred that he had seven incapacitating episodes 
during the past year which averaged at least 10 days or more 
in duration.  However, the veteran stated that vomiting 
relieved his symptoms, although his emesis was occasionally 
associated with a burning sensation, and he testified that he 
vomited less when on Tagamet.  He also reported that he 
developed the flu each year.  The veteran testified that he 
had a problem gaining weight.  With respect to his 
employment, he reported that he performed custodial work, but 
that he had missed at least thirteen days of work due to 
stomach problems in the past year.  He indicated that he was 
last hospitalized for stomach problems in 1988 and he denied 
undergoing recent testing for anemia.

The veteran was afforded a VA examination in July 1997.  At 
that time he reported that he required no further 
hospitalization for ulcers after he stopping smoking, 
although he continued to experience flare ups of his 
condition.  He reported that his symptoms mainly involve 
nausea and vomiting.  He also reported experiencing 
intermittent diarrhea occurring once per day after eating; he 
denied abdominal pain, borborygmus, weakness, dizziness, 
flushing, palpitations, tachycardia or diaphoresis associated 
with eating.  The veteran reported a history of a 20 pound 
weight loss but indicated that he was currently stable.  He 
denied a history of surgery for his ulcer.  The veteran was 
minimally symptomatic on examination.  His weight was 171 
pounds.  The veteran's bowel sounds were normoactive 
throughout, without masses, tenderness or organomegaly.  His 
head was normal without trauma or bruits.  Laboratory results 
were negative for the H. Pylori antibody, and the presence of 
gastrinoma was excluded.  The examiner diagnosed the veteran 
with peptic ulcer disease by history.  The examiner opined 
that the veteran's diarrhea was not secondary to a dumping 
syndrome, since there was no evidence of destruction or 
bypassing of the entro pyloric mechanism.  The examiner 
stated that the most frequent cause of diarrhea associated 
with peptic ulcer disease is post-vagotomy diarrhea, but 
noted that the veteran had not undergone a vagotomy.  The 
examiner concluded that given the intermittent character of 
the diarrhea, the most likely etiology would be either food 
intolerance or irritable bowel syndrome.

On VA examination in May 1998 the veteran denied any change 
in weight, and denied any hemoptysis.

The RO rated the veteran's duodenal ulcer disability under 
Diagnostic Code 7305.  Under that code a 20 percent rating is 
warranted for moderate duodenal ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
moderately severe duodenal ulcer, with symptoms less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.  A 60 percent rating is warranted for severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Although the veteran has alleged that he experiences 
incapacitating episodes averaging ten days or more in 
duration seven times each year associated with his duodenal 
ulcer disability, the Board notes that the medical evidence 
of record does not support his contentions, in that clinical 
treatment notes reflect only occasional treatment for 
gastrointestinal symptoms which were attributed to his 
duodenal ulcer disability.  Indeed, the medical evidence 
shows that the veteran's complaints of fatigue, nausea, 
vomiting and diarrhea have been largely attributed to 
gastroenteritis, flu, food intolerance or irritable bowel 
syndrome.  Although VA examination in January 1995 disclosed, 
the examiner did not identify any other manifestation of the 
duodenal ulcer disability.  On the July 1997 VA examination, 
peptic ulcer disease was diagnosed by history only, and upper 
gastrointestinal series in October 1997, while positive for 
evidence of deformity consistent with old ulceration, notably 
was negative for evidence of active duodenal ulcer disease.  
In fact, there is no medical evidence of an active ulcer in 
recent years.  In addition, although the veteran's weight has 
fluctuated over a period of more than two years, it has not 
fluctuated more than 19 pounds, his weight was described at 
his most recent VA examination as stable and there is no 
medical evidence associating any weight loss with the 
duodenal ulcer disability.  Moreover, the veteran is not 
shown to be anemic, or to exhibit hematemesis or melena or 
significant impairment of health from his service-connected 
disability.

Although the veteran contends that he has a dumping syndrome 
secondary to his duodenal ulcer disability, and that this 
syndrome is responsible for his persistent diarrhea, 
treatment records on file are negative for any diagnosis of a 
dumping syndrome, and VA examination in July 1997 
specifically ruled out the presence of such a syndrome.  
Moreover, the July 1997 examiner concluded that the veteran's 
diarrhea was not attributable to his duodenal ulcer 
disability.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a rating in excess of 
20 percent for duodenal ulcer disability.  38 U.S.C.A. § 5107 
(West 1991).


II.  Right ear disability

As noted previously, the veteran's service ended in November 
1969.  Service connection for right ear disability was 
granted in November 1970, evaluated as noncompensably 
disabling.  In August 1979 the veteran was granted a 
temporary 100 percent evaluation effective from February 20, 
1979, until April 1, 1979.  The noncompensable rating has 
remained in effect since that time.

On file are VA treatment reports for November 1993 to October 
1997, which, while largely negative for reference to the 
veteran's right ear disability, document that the veteran was 
afforded a computed tomography scan in September 1997.  That 
study demonstrated the presence of sclerosis and thickening 
of the septal walls of the right mastoid representing chronic 
mastoiditis.  No evidence of soft tissue mass or fluid in the 
right tympanomastoidectomy cavity was identified.  The 
remainder of the veteran's right ear was normal.  The veteran 
was evaluated in the Ear, Nose and Throat clinic in October 
1997 at which time he complained of problems involving 
balance and congestion of his ears.  He reported recent 
difficulty with climbing ladders, and he averred that this 
impaired his job performance.  Physical examination disclosed 
the presence of right ear scarring.  The veteran's gait and 
tandem walk were normal, and the veteran was able to stand on 
each foot.  The examiner concluded that the veteran's balance 
problems were not likely service-related.  The treatment 
reports also document complaints of upper respiratory 
allergies and breathing difficulty, which were attributed to 
chronic obstructive pulmonary disease.

The veteran was afforded a VA examination in January 1995, at 
which time he complained of right ear trouble and infection, 
and reported experiencing post nasal drip, headaches, 
earaches and congestion associated with his right ear 
disability.  The veteran informed the examiner that he had 
undergone a complete mastoidectomy in the 1970s.  Physical 
examination disclosed a right posterior auricular scar and 
scarring of the right eardrum; the ear was dry without any 
exudate.  The veteran's throat was unremarkable.  No 
diagnosis was rendered.

Clinical notes from the Burton Creek Medical Clinic for 
February 1995 to November 1997 record multiple complaints of 
sore throat, headaches and nasal congestion with recurrent 
infections largely attributed to upper respiratory infections 
and pharyngitis.  In October 1995 the veteran was treated for 
early right otitis media.  The October 1995 record does not 
document the presence of suppuration.  Although he continued 
to complain of earaches in December 1995, physical 
examinations at that time and thereafter were negative for 
evidence of recurrence of otitis media or any other right ear 
pathology.  The veteran also reported breathing difficulties, 
which were attributed to emphysema.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1995, at which time he testified that he 
underwent a right mastoidectomy in the 1970s.  He testified 
that he continued to experience recurrences of right ear 
infections up to five times each year.  He stated that his 
symptoms included blocking and drainage from the ear, and 
headaches, and he averred that the drainage from his ear 
seeped into his throat, causing problems with breathing and 
sleeping.  He also indicated that he had developed balance 
problems.  He indicated that he received antibiotics from a 
private physician for each recurrence and he stated that he 
had developed hearing problems as a result of his disability.  
The veteran stated that he developed the flu each year.

The veteran was afforded a VA examination in July 1997, at 
which time he reported undergoing a tympanomastoidectomy in 
1979.  He indicated that he experienced recurrences of right 
ear drainage and infection up to five times each year, for 
which he was prescribed antibiotics.  He complained of 
occasional headaches and poor balance, as well as occasional 
high pitched tinnitus.  Physical examination disclosed the 
presence of some scarring of the right ear, but no active 
disease process was evident.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
35
LEFT
10
10
20
25
30

The average pure tone decibel loss in the right ear was 23 
and in the left ear was 21.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 percent in the left ear.  The veteran was diagnosed 
with subjective history of recurrent right ear drainage.

The RO rated the veteran's right ear disability under 
Diagnostic Code 6200.  Under that code a 10 percent rating is 
warranted for chronic, suppurative otitis media during the 
continuance of the suppurative process.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200.  

Although the veteran contends that his otitis media recurs 
frequently, his assertions are unsupported by the medical 
evidence on file which document only one episode for 
treatment of otitis media in 1995, the October 1995 record 
does not document the presence of suppuration and VA 
examinations were consistently negative for evidence of 
active otitis media or any other right ear pathology, 
including tinnitus.  Moreover, although the veteran 
attributes his problems with balance and congestion to his 
right ear disability, there is no medical evidence on file 
suggesting an etiological relationship of these symptoms to 
his service-connected disability.  In light of the absence of 
evidence documenting recent recurrences of otitis media or 
the presence of any other right ear pathology, the Board 
concludes that a compensable rating under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6200 is not warranted.

With respect to the veteran's claimed hearing loss, although 
the veteran apparently does manifest some hearing loss in his 
right ear, the evidence demonstrates that the veteran does 
not have hearing loss to a compensable degree.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6100. 

Accordingly, the Board must conclude that a compensable 
evaluation for the veteran's right ear disability is not 
warranted under the schedular criteria.


III.  Extraschedular rating

The veteran has argued that his duodenal ulcer and right ear 
disabilities have interfered with the performance of his job 
and caused him to miss more than 13 days of work each year.  
Therefore, the Board has considered whether the claims should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1998).  The Board notes that the 
veteran has not submitted any evidence in support of his 
contention or identified available evidence which would 
support his contention.  The record shows that the veteran 
has not required hospitalization for either disability in 
recent years.  There is no medical evidence indicating that 
either disability is productive of unusual or exceptional 
symptoms which are not contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the duodenal ulcer 
disability is in excess of 20 percent or that the average 
industrial impairment from the right ear disability is to a 
compensable degree.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disability is denied.

Entitlement to a compensable rating for right ear disability 
is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 


